Title: Timothy Pickering to John Adams, 17 March 1784
From: Pickering, Timothy
To: Adams, John


        
          Dear Sir,
          New-York March 17. 1784.
        
        I beg leave to trouble you with the inclosed letter to Miss Elizabeth White in London, the only sister of my wife. When her father,

captain Benjamin White of Boston, brought his family thither, he left his daughter Elizabeth, then a child of seven or eight years old, in London, with a friend of his, a schoolmaster, for her education. In a few years her mother died, and soon after her father also, leaving no estate for the support of their two children; & Elizabeth remained in London. In a y[ear] or two after, the late war broke out; & [my] wife has since been ignorant of her sister’s fate. Lately a letter from her, advised us of her residence, which enables us to address her. Last year a friend of ours sought for her in vain. We are solicitous to get her to us in America. Our hearts have bled for an orphan sister in such a city as London, and, for aught we could know, friendless and unprotected. We hope, indeed, that she has found at least one friend—if not among mankind—yet in her own prudence and industry.— A poor, forlorn girl, so situated, will excite your compassion, and apologize for the trouble I now request you to take, in forwarding the inclosed letter to her in London. It contains a bill of exchange for forty pounds sterling, to enable her to procure a passage, & necessaries for her voyage to America. I am anxious to have her receive the letter as early as possible, that she may take her passage in the ship Edward captain Cooper from this port, now on her way to London, from whence she will return with very little delay.
        I have the honour to be / with very great respect, / Dear sir, / Your most obedient servant
        
          Timothy Pickering
        
      